Citation Nr: 0703183	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-28 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

The veteran's fibromyalgia was not caused by her active 
military service from September 1998 to September 2002.  


CONCLUSION OF LAW

Service connection for fibromyalgia is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

There is no evidence that the veteran served in the Southwest 
Asia theater of operations, nor has she stated that she 
served in that location.  Therefore, the presumptions set 
forth in 38 C.F.R. § 3.317 do not apply to her, and service 
connection will be considered on a direct basis.  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of 
fibromyalgia from Dr. J. C., her private rheumatologist.  
Therefore, she has a current disability for VA purposes.  

However, the veteran's service medical records (SMRs) are 
negative for any diagnosis of or treatment for fibromyalgia.  
Her SMRs show that she had complaints of joint pain and 
sleeping problems.  The Board notes that the veteran is 
already receiving compensation for both knees, her right 
ankle, and both feet.  

In January 2006, the Board remanded this case so that the 
veteran could undergo a VA fibromyalgia examination which 
took place in June 2006.  The physician indicated that the 
veteran's claims folder was reviewed in conjunction with the 
examination.  He noted that she had diagnoses of depression 
and osteoarthritis.  The veteran reported generalized 
myalgias, stiffness, and shooting pains in her back and hips.  
She stated that her symptoms began in August 2000 and have 
worsened over time, especially in her back and hips.  

Upon examination, the veteran was alert and oriented, but had 
mild psychomotor retardation and slurred speech.  She claimed 
tenderness over almost all muscle areas, but the examiner 
noted she did not show other evidence of significant 
tenderness.  Her lumber spine had normal range of motion with 
pain at the maximum range of motion that did not recur on 
retesting.  

The examiner concluded that, based on examinations and 
opinions already of record, and the findings of the June 2006 
examination, that it was "at least as likely as not" that 
the veteran had fibromyalgia.  However, the examiner did not 
attribute the fibromyalgia to the veteran's period of active 
service.  He opined that her knee and ankle pain complaints 
in service were explainable based upon her osteoarthritis.  
He concluded that it was less likely than not that the 
veteran's fibromyalgia was caused by her period of active 
military service.  

The veteran's previous VA fibromyalgia examination took place 
in October 2004.  The examiner concluded that the veteran did 
not have fibromyalgia.  

The Board finds the examinations cited above are entitled to 
great probative weight and that they provide evidence against 
the claim.  Additionally, the veteran's post-service 
treatment records do not provide any link between her 
fibromyalgia and her period of active service, providing more 
evidence against this claim.  The Board finds that the 
preponderance of the evidence is against service connection 
for fibromyalgia.  38 U.S.C.A. § 5107(b).   The appeal is 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2004, the RO advised the veteran of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The September 2004 
VCAA letter does specifically ask the veteran to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in an August 2006 supplemental statement 
of the case, the veteran was informed that a disability 
rating and effective date would be assigned if her claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the January 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  With regard to the contention 
that an independent medical expert opinion be obtained, the 
Board finds that the most recent VA examination provides a 
full basis to adjudicate this claim.  Further development is 
not required.

ORDER

Service connection for fibromyalgia is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


